MEMORANDUM OPINION
 
No. 04-10-00022-CR
 
IN RE Jason
MIEARS
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:            Catherine
Stone, Chief Justice
                        Karen
Angelini, Justice
                        Rebecca
Simmons, Justice
 
Delivered and
Filed:  April 7, 2010
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
On
January 12, 2010, relator Jason Miears filed two petitions for writ of
mandamus, complaining of the trial court’s failure to dismiss his counsel.  The
court has considered relator’s petitions for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought.  Accordingly, the
petitions for writ of mandamus are DENIED.  See Tex. R. App. P. 52.8(a).  
                                                                                    PER
CURIAM
 
DO NOT PUBLISH
 
 




[1]
This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas
v. Jason Miears, pending in the 379th Judicial District Court, Bexar
County, Texas, the Honorable Ron Rangel presiding.